Case 2:18-cv-01890-JFB-ARL Document 25 Filed 03/05/19 Page 1 of 1 PageID #: 352




                                            61-43 186 Street, Suite 211
                                        Fresh Meadows, New York 11365
                                                      _____
                                   Tel: (718) 313-0770 ♦ Fax: (718) 313-0741
                                         _______________________

                                                           April 5, 2019


Honorable Justice Joseph F. Bianco
United States District Judge
United States District Court, Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:     Wende v. The Board of Education Garden City Union Free School District, Et al
        Docket No.: 2:18:cv 01890 (JFB) (ARL)

Dear Judge Bianco,

        I am in receipt of Coleen Wende’s letter dated, February 28, 2019 to the Court and filed
on April 4, 2019 on ECF and hereby respond. I strenuously disagree with each and every
assertion in Ms. Wende’s letter that pertains to this office and my performance with regard to
their representation in this matter. I do not believe it would be appropriate to discuss my
objections publicly as doing so would require me to breach the attorney client privilege and
would not serve to benefit Ms. Wende and her family.

        As is apparent, communication with my client has irretrievably broken down due to
irreconcilable differences. Accordingly, I am not able to represent them effectively in the above-titled
action, which jeopardizes the efficiency and economy in resolving all issues in this matter. Kindly
accept this letter as notice of my withdrawal from this matter immediately. Kindly advise if the
Court requires a formal motion.

        I respectfully request that Ms. Wende’s letter be marked confidential and placed under
seal. I further request that the Plaintiffs be accorded all necessary adjournments so that they may
obtain replacement counsel if they so desire.

                                                           Sincerely,

                                                           /s/
                                                           WENDY PELLE-BEER


WPB/ms
cc:  Mr. & Mrs. Wende, Lewis R. Silverman, Esq., Jennifer A. Robinson, Esq.,
